U·_,.,    o,, .,,.,

         ,;;A;;;;O.;;24,;;5;;;;8_,;(R,;;;ev;,;,.;;;02;;;;/0,;;8/;;,;20,;;19;,a);;;;Ju;;,dg;;;;m;;;.:en;;.ti;;;,n;;.•C;;;r;;;;im;;;;in;;;;al,;;P;;;;etty~Ca;;;;se'-'(M=od;;;;ifi;;,;ed;;.,)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _....;;Pc:,agc.e-1o;,;;f,;;,.l
                                                                                                                                                                                                                                                             jLf i!
                                                                                                                                                                                                                                                                  f




                                                                 UNITED STATES DISTRICT COURT
                                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                                           United States of America                                                                                 JUDGMENT IN A CRIMINAL CASE
                                                                                                                                                    (For Offenses Committed On or After November I, 1987)
                                                                    V.

                                              Oscar Salazar-Soriano                                                                                 Case Number: 3:19-mj-23607

                                                                                                                                                    Francisco J Sanchez
                                                                                                                                                   Defendant's Attorney


          REGISTRATION NO. 88755298
          THE DEFENDANT:                                                                                   SEP O4 2019
           ISi pleaded guilty to count(s) 1 of Complaint
                                                                           --~'-------------j-----:::"'="-s=====:1---
            •         was found guilty to count(s)                                                 CLEF:_K ~!.~o.1,~,:51~1 c:uuri_r                                                  M,


                      after a plea of not guilty.                                              8 Y                             DEnJiv
                      Accordingly, the defendant 1s adjudged gmlty of such count(s), which mvolve the followrng offense(s):
          Title & Section                                      Nature of Offense                                                                                                                         Count Number(s)
          8:1325                                               ILLEGAL ENTRY (Misdemeanor)                                                                                                               1

            •         The defendant has been found not guilty on count(s)
                                                      -------------------
            •         Count(s)
                                       ------------------
                                                          dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                                          Q\TIME SERVED                                                                   •       - - - - - - - - - - days
             ISi Assessment: $10 WAIVED         ISl Fine: WAIVED
            ISl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
             •  Court recommends defendant be deported/removed with relative, ~ - - - - - - - - charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                              Wednesday, September 4, 2019
                                                                                                                                              Date of Imposition of Sentence

                                                                             I,
          Received
                                    ;/ ;Ii Ii /i
                                   Y ,
                                 DUSM
                                                     j /
                                           AVL-t , .a_,(,; ..{
                                                                                                                                               nlill~ocK
                                                                                                                                               UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                                                                                                           3:19-mj-23607
